FILED
                                                                                April 14, 2022
                                                                              EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re J.P.-1 and J.P.-2

No. 21-0805 (Preston County 20-JA-57 and 20-JA-58)



                              MEMORANDUM DECISION


       Petitioner Mother S.G., by counsel Michael Safcsak, appeals the Circuit Court of Preston
County’s September 7, 2021, order terminating her parental rights to J.P.-1 and J.P.-2. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey
and Lee Niezgoda, filed a response in support of the circuit court’s order. The guardian ad litem,
Kristen D. Antolini, filed a response on the children’s behalf in support of the circuit court’s
order and a supplemental appendix. On appeal, petitioner argues that the circuit court erred in
terminating her parental rights without imposing a less restrictive dispositional alternative.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In July of 2020, the DHHR filed a child abuse and neglect petition alleging that
petitioner’s substance abuse impacted her ability to parent, she failed to adequately supervise the
children, she failed to provide stable housing, and she exposed the children to domestic violence.
Specifically, the DHHR alleged that in early May of 2020 the father was arrested for domestic
battery after striking petitioner in the presence of the children, and that in late May of 2020
petitioner was charged with destruction of property, domestic assault, obstructing an officer, and

       1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990). Additionally, because the children share the same
initials, we will refer to them as J.P.-1 and J.P.-2, respectively, throughout the memorandum
decision.



                                                1
battery of an officer after petitioner purposefully wrecked a vehicle into the father’s place of
business during a domestic altercation with the father. Petitioner later pled no contest to
destruction of property and battery of an officer. Further, petitioner pled no contest to providing
false information to the police and child neglect creating risk of injury in June of 2020, after
then-five-year-old J.P.-1 was twice found walking alone by a busy highway by law enforcement
officers. Additionally, the DHHR alleged that on July 14, 2020, petitioner was arrested and
incarcerated for grand larceny and entry of a building other than a dwelling after she allegedly
took a key from an outbuilding and stole a pickup truck while impaired by drugs and alcohol.
Finally, the DHHR alleged that immediately prior to the filing of the petition, petitioner took
J.P.-1 to live at a campsite in the woods, but left J.P.-2 to live with the father. The DHHR alleged
that petitioner failed to provide for the children’s basic needs and continued to abuse alcohol.
Petitioner waived her preliminary hearing.

        The circuit court held an adjudicatory hearing in August of 2020. Petitioner stipulated
that she exposed the children to domestic violence and abused alcohol and other substances
while the children were in her care. The circuit court accepted the stipulation and adjudicated
petitioner as an abusing parent. In October of 2020, the court granted petitioner a post-
adjudicatory improvement period. Under the terms of her improvement period, petitioner agreed
to participate in all multidisciplinary team meetings, adult life skills and parenting classes,
substance abuse treatment, random drug screenings, supervised visitation, and a parental fitness
evaluation. Petitioner’s family case plan also required her to maintain suitable housing, obtain
gainful employment, and stay in contact with the DHHR and her counsel.

        In March of 2020, petitioner failed to appear at a review hearing, but her counsel
represented her and proffered that petitioner was no longer incarcerated and had enrolled in an
inpatient substance abuse program. The court extended petitioner’s post-adjudicatory
improvement period but ordered that it would expire on April 2, 2021. On April 20, 2021, the
court held a review hearing. Petitioner appeared electronically as she was reincarcerated for
violating the terms of her bond. That same month, the DHHR filed discovery, which included
petitioner’s criminal records showing that she pled guilty to the felony of grand larceny in
February of 2021 and was released on probation to attend substance abuse treatment. The
criminal court also required petitioner to submit drug screens with the Day Report program.
However, by late March of 2021, the criminal court imposed a sentence of not less than one nor
more than ten years of incarceration. The DHHR’s case plan recommended the termination of
petitioner’s parental rights citing petitioner’s lack of progress due to her repeated incarcerations
and that petitioner had not participated in any visitations with the children.

         The circuit court convened for a hearing in May of 2021. The DHHR reported that
petitioner was given the opportunity to complete inpatient substance abuse treatment but was
removed from the program and reincarcerated. As such, the DHHR requested the termination of
petitioner’s parental rights, but the circuit court continued the hearing to July of 2021. At the
subsequent hearing, the DHHR presented evidence that petitioner completely failed to drug
screen as required by both the terms of her probation and her improvement period during the
approximately seven weeks that she was not incarcerated. Additionally, the children’s therapist
testified regarding the children’s extensive treatment for behavioral issues, developmental
delays, and trauma. She also stated that J.P.-1 disclosed witnessing the parents’ substance abuse

                                                 2
and impaired states as well as domestic violence. Petitioner testified that she attended inpatient
substance abuse treatment for seven weeks before being removed from that program for
noncompliance and, as a result, was reincarcerated. The matter was ultimately continued to
August of 2021, at which point the court found that petitioner failed to respond to her case plan
as she did not submit to the required drug screening during her time in inpatient drug
rehabilitation, and as a result, also violated the terms of her probation and was reincarcerated.
Ultimately, the court found that the DHHR proved by clear and convincing evidence that there
was no reasonable likelihood that the conditions of neglect or abuse could be substantially
corrected in the near future. The circuit court concluded that there was no less restrictive
alternative to termination of petitioner’s parental rights and that termination of her rights was in
the children’s best interests. Accordingly, the circuit court terminated petitioner’s parental rights
to the children by its September 7, 2021, order. Petitioner now appeals that order. 2

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

       On appeal, petitioner argues that the circuit court erred in terminating her parental rights
without imposing a less restrictive dispositional alternative. Petitioner contends that because the
children were placed with a relative, the court’s termination of her parental rights was
unnecessary. According to petitioner, the DHHR failed to establish that termination was
necessary for the children’s welfare. 3


       2
        The father voluntarily relinquished his parental rights. According to the parties, the
permanency plan for J.P.-2 is adoption by his foster family. J.P.-1 is placed in a residential
treatment facility. Following treatment, the permanency plan for J.P.-1 is adoption by a foster
family.
       3
       In passing, petitioner states that she was unable to meaningfully participate in her
improvement period due to her incarceration. However, petitioner does not expand upon this

                                                                                     (continued . . .)
                                                 3
        At the outset, we note that the court found that termination was the least restrictive
dispositional alternative when considering all evidence presented throughout the proceedings.
Pursuant to West Virginia Code § 49-4-604(c)(6), a circuit court may terminate a parent’s
parental rights upon finding that “there is no reasonable likelihood that the conditions of neglect
or abuse can be substantially corrected in the near future” and that termination is necessary for
the children’s welfare. Petitioner does not challenge the circuit court’s finding that there was no
reasonable likelihood that the conditions of neglect or abuse can be substantially corrected in the
near future. Indeed, we have held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood
       under [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse
       can be substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496,
       266 S.E.2d 114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011).

        Here, the evidence supports the required finding above that there was no reasonable
likelihood that petitioner could correct the conditions of abuse and neglect in the near future.
Therefore, petitioner was not entitled to a less restrictive disposition. Nonetheless, the record also
supports the circuit court’s finding that termination was necessary for the children’s welfare in
light of the children’s young ages and their need for stability and permanency. As we have
previously noted,

       the early, most formative years of a child’s life are crucial to his or her
       development. There would be no adequate remedy at law for these children were
       they permitted to continue in this abyss of uncertainty. We have repeatedly
       emphasized that children have a right to resolution of their life situations, to a
       basic level of nurturance, protection, and security, and to a permanent placement.

State ex rel. Amy M. v. Kaufman, 196 W. Va. 251, 257, 470 S.E.2d 205, 211 (1996). The DHHR
established that the children suffered from numerous developmental delays and behavioral issues
related to trauma and neglectful parenting, which resulted in the children needing extensive
therapies and interventions. In fact, contrary to petitioner’s assertion, J.P.-1 was not placed with
a relative at the time respondents filed their briefs in this matter and was instead receiving


contention, nor does she argue that her termination was wrongfully based upon her incarceration.
Additionally, the record shows that petitioner was released from incarceration during a portion of
the underlying matter and failed to drug screen and was ultimately removed from a substance
abuse treatment program. Accordingly, we decline to apply the analysis in Syllabus Point 4 of In
re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).



                                                  4
treatment at a facility due to these issues. Regarding bonds with the children, the record shows
the petitioner was unable to exercise visits due to her incarceration for the majority of the
proceedings, but also failed to exercise visits while not incarcerated due to her failure to drug
screen. “We have previously pointed out that the level of interest demonstrated by a parent in
visiting his or her children while they are out of the parent’s custody is a significant factor in
determining the parent’s potential to improve sufficiently and achieve minimum standards to
parent the child.” In re Katie S., 198 W. Va. 79, 90 n.14, 479 S.E.2d 589, 600 n.14 (1996)
(citations omitted). A less restrictive dispositional alternative would have delayed permanency
for these children, perhaps even indefinitely, for a parent that was not willing to address the
issues of abuse and neglect. Therefore, not only did the circuit court not err in finding that there
was no reasonable likelihood that the conditions of neglect and abuse could be substantially
corrected in the near future, but also did not err in finding that termination was necessary for the
children’s welfare. Accordingly, petitioner is entitled to no relief.

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
September 7, 2021, order is hereby affirmed.

                                                                                         Affirmed.

ISSUED: April 14, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice Alan D. Moats sitting by temporary assignment




                                                 5